Case 1:20-cv-01083-JTN-PJG ECF No. 25, PageID.821 Filed 11/17/20 Page 1 of 2
                                                                       Case 1:20-cv-01083-JTN-PJG ECF No. 25, PageID.822 Filed 11/17/20
                                                                                                                                English Page 2 of 2
                                                                                                                                               Locations          Support            Informed Delivery      Register / Sign In


                                              Quick Tools                  Send            Receive                Shop                   Business                International                     Help




         USPS Tracking
                                                ®                                                                                                                              Tracking                  FAQs




         Track Another Package                      +                                        Track Packages                    Get the free Informed Delivery® feature to receive
                                                                                                                                                                                          Learn More
                                                                                             Anytime, Anywhere                 automated notifications on your packages




                                                                                                                                                                                                    Remove      $
                            Tracking Number: 70192970000082767397

                                                                                                             Status

                            Your item was delivered at 11:13 am on November 16,                              " Delivered
                            2020 in LANSING, MI 48924.                                                       November 16, 2020 at 11:13 am
                                                                                                             Delivered
                                                                                                             LANSING, MI 48924

                                                                                                             Get Updates       #




                                                                                                                                                                                   Delivered




                               Text & Email Updates                                                                                                                                       #




                               Tracking History                                                                                                                                           !




                               November 16, 2020, 11:13 am
                               Delivered
                               LANSING, MI 48924
                               Your item was delivered at 11:13 am on November 16, 2020 in LANSING, MI 48924.



                               November 14, 2020, 10:28 am
                               Delivery Attempted - No Access to Delivery Location
                               LANSING, MI 48924



                               November 14, 2020, 9:17 am
                               Arrived at Unit
                               LANSING, MI 48924




                                                                                                                                                                                                                                 Feedback
                               November 13, 2020
                               In Transit to Next Facility



                               November 12, 2020, 8:36 pm
                               Arrived at USPS Regional Facility
                               DETROIT MI NETWORK DISTRIBUTION CENTER



                               November 12, 2020, 8:52 am
                               Arrived at USPS Regional Facility
                               CHAMPAIGN IL DISTRIBUTION CENTER



                               November 12, 2020, 5:00 am
                               Departed USPS Regional Facility
                               SAINT LOUIS MO DISTRIBUTION CENTER



                               November 11, 2020, 11:19 pm
                               Arrived at USPS Regional Facility
                               SAINT LOUIS MO DISTRIBUTION CENTER




                               Product Information                                                                                                                                        #




                                                                                                     See Less     !




                                                                               Can’t find what you’re looking for?
                                                                      Go to our FAQs section to find answers to your tracking questions.


                                                                                                         FAQs




HELPFUL LINKS                                           ON ABOUT.USPS.COM                                  OTHER USPS SITES                                   LEGAL INFORMATION

Contact Us                                              About USPS Home                                    Business Customer Gateway                          Privacy Policy

Site Index                                              Newsroom                                           Postal Inspectors                                  Terms of Use

FAQs                                                    USPS Service Updates                               Inspector General                                  FOIA

Feedback                                                Forms & Publications                               Postal Explorer                                    No FEAR Act EEO Data

                                                        Government Services                                National Postal Museum

                                                        Careers                                            Resources for Developers



Copyright © 2020 USPS. All Rights Reserved.
